Citation Nr: 0912004	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-13 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for sinus and breathing 
problems secondary to the service-connected nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought on appeal.  

The issues of entitlement to service connection for a kidney 
disorder and entitlement to service connection for sinus and 
breathing problems, secondary to the service-connected nasal 
fracture, are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

1.  The claim for service connection for a kidney disorder 
was previously denied in an August 1997 rating decision.  The 
Veteran was notified of the decision, but failed to perfect 
an appeal.

2.  The evidence received since the August 1997 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for a kidney 
disorder.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied service 
connection for a kidney disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen 
service connection for a kidney disorder.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a kidney disorder (renal colic) was 
previously denied in an August 1997 rating decision.  The 
August 1997 rating decision indicated there was no service 
medical record evidence of kidney stones in service.   

Although in the September 2003 rating decision on appeal the 
RO denied the claim for service connection on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The Veteran's claim was originally denied in an August 1997 
rating decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the August 1997 decision became final because the Veteran did 
not file a timely appeal.

The claim for service connection for a kidney disorder may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in February 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in August 1997 consisted of the Veteran's service 
medical records, the Veteran's post-service treatment 
records, and the Veteran's own statements.  The RO found that 
there was no evidence that the Veteran had kidney stones in 
service, or that his renal colic was otherwise related to 
service, and his claim for service connection was denied.  In 
February 2003, the Veteran applied to reopen the claim for 
service connection.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in August 
1997 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.  

Newly received evidence includes the Veteran's statements 
which indicate that while he did not have kidney stones in 
service, he first experienced blood in his urine during 
service.  He has continued to experience blood in his urine 
on an intermittent basis since that time, and seeks service 
connection for the kidney disorder resulting in the blood in 
his urine.  Post-service medical records document findings of 
blood in his urine.  Additionally, a review of his service 
medical records demonstrates that on at least one occasion, 
he was found to have blood in his urine.   The Veteran's 
statements and clinical findings demonstrating blood in his 
urine after service tend to show continuous post-service 
symptoms of blood in his urine.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (Lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits).  

The lay statement has been presumed credible for the purpose 
of determining whether to reopen the claim.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board 
finds that new and material evidence has been submitted and 
the claim for service connection for a kidney disorder is 
reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a kidney disorder.  
To that extent only, the claim is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
kidney disorder and sinus and breathing problems secondary to 
the service-connected nasal fracture.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Post-service medical records demonstrate that the Veteran was 
treated for blood in his urine as recently as January 2003.

To date, no medical professional has opined as to the 
relationship between the Veteran's continued clinical 
findings of blood in his urine and his period of active 
service, and the Veteran has not yet been afforded a medical 
opinion.  Accordingly, it remains unclear to the Board 
whether any current kidney disorder is related to the in-
service findings of blood in his urine.  A VA examiner has 
not yet had the opportunity to review the Veteran's claims 
folder and render an opinion, and such medical opinion on the 
question of relationship to service is necessary to decide 
the merits of this service connection claim.  For these 
reasons, the Board finds that a remand for an examination and 
etiological opinion is in order.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board also finds that a remand for an examination and 
etiological opinion is necessary with respect to the claim of 
entitlement to service connection for sinus and breathing 
problems secondary to the service-connected nasal fracture.  
While the Veteran has already been afforded a VA examination 
with respect to this claim, the examiner did not opine as to 
whether the Veteran's service-connected nasal fracture has 
aggravated or permanently worsened his sinus and breathing 
problems.  Because it appears that the Veteran has allergic 
rhinitis but it is unclear whether his service-connected 
nasal fracture has impacted the severity of this condition, a 
remand for an opinion is necessary.  McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

Finally, the most recent VA clinical records of record are 
dated in March 2005.  Because the Veteran has indicated that 
he has continued to receive VA treatment for his conditions, 
the Board concludes that all outstanding VA clinical records 
should be associated with the claims file on remand.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Alexandria, Alabama, dated 
from March 2005 to the present.

2.  Schedule the Veteran for a VA 
renal/genitourinary examination.  The 
examiner should specifically offer an 
opinion as to whether it is at likely 
as not (50 percent probability or 
greater) that any current kidney 
disorder, to include a disorder 
manifested by blood in the urine, is 
related to his period of active 
service.  The examiner should consider 
the Veteran's statements regarding the 
in-service findings of blood in his 
urine; the Veteran's statements of 
symptoms in service; and the Veteran's 
statements of continuous symptoms after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the veteran's report of 
in-service injury but relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  The examiner should also 
provide opinions as to the approximate 
date of onset of the Veteran's current 
renal/genitourinary disabilities, and 
as to whether any kidney disorder has 
been aggravated or permanently worsened 
as a result of medication prescribed 
for service-connected PTSD.  The claims 
file should be reviewed by, the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for the opinions, with 
citation to relevant medical findings, 
must be provided. 

3.  Schedule the Veteran for a nose and 
sinus examination.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The rationale for all 
opinions must be provided.  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the Veteran's sinus and breathing 
problems, to include allergic rhinitis, 
were either caused or aggravated 
(permanently increased in severity 
beyond the natural progress of the 
disease) by his service-connected nasal 
fracture.  The examiner should comment 
on treatment records demonstrating 
allergic rhinitis and complaints of 
difficulty breathing related to the 
nasal fracture.

4.  Then, readjudicate claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


